Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 3-5, 9-13, 15-18, 20 are objected to because of the following informalities:  
Re Claim 1, claim 1 line 5 recites “RACH”, examiner suggests “Random Access Channel (RACH)” when the term is first introduce.  
Re Claim 9, claim 9 line 7 recites “RACH”, examiner suggests “Random Access Channel (RACH)” when the term is first introduce.  
Re Claim 10, claim 10 line 8 recites “RACH”, examiner suggests “Random Access Channel (RACH)” when the term is first introduce.
Re Claim 11, claim 11 line 7 recites “RACH”, examiner suggests “Random Access Channel (RACH)” when the term is first introduce.  
Re Claim 20, claim 20 line 8 recites “RACH”, examiner suggests “Random Access Channel (RACH)” when the term is first introduce.  
Appropriate correction is required.

Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 1, 3-5, 9-13, 15-18, 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 which recites the method for enabling network access in a radio communication network, the prior art of record neither anticipate nor render obvious the limitation as claimed, with respect to the method comprising: defining a plurality of beams, to cover a predetermined area, wherein each beam has a polarization or coverage area different from the other beams; receiving a network broadcasted signal that maps RACH resources and synchronization signals; transmitting an Orthogonal Frequency-Division Multiplexing (OFDM) modulated signal being a RACH preamble signal configured to indicate a direction of each of the beams in reference to predefined resources, wherein the predefined resources include frequency and time, wherein each of the plurality of beams is represented by a RACH resource comprising the RACH preamble signal; and upon failing to receive a RACH response, transmitting the RACH preamble signal using a different beam direction while maintaining a same transmit power.
The prior art of record, also does not teach or suggest the user equipment and computer program product as recited in claim 9 and claim 10 for the same reason as stated for claim 1 above.
Claim 11 which recites the method for enabling network access in a radio communication network, the prior art of record neither anticipate nor render obvious the limitation as claimed, with respect to the method comprising: receiving, from a user equipment (UE), control information for use in a network access procedure, wherein the control information is transmitted, from a plurality of UEs, in an Orthogonal Frequency-Division Multiplexing (OFDM) modulated signal being a RACH preamble signal configured to indicate a direction of each of a plurality of beams in reference to predefined resources, wherein the predefined resources include frequency and time, wherein each of the plurality of beams is represented by a RACH resource comprising the RACH preamble signal; determining a beam direction used for transmitting the received control information based on the RACH resources comprising the control information; in response to determining the beam direction, transmitting, to the UE, further control information for use in the network access procedure; and in response to the UE failing to receive the further control information, re-transmitting the further control information using a different beam direction while maintaining a same transmit power.
The prior art of record, also does not teach or suggest the base station as recited in claim 20 for the same reason as stated for claim 11 above
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH T LAM whose telephone number is (571)270-1862.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on (571) 272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH T LAM/Primary Examiner, Art Unit 2631